Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 12/09/2021.  Claims 1, 2, 18 and 20 have been amended.  Claims 1-10, and 18-20 are pending in the case.

Examiner’s Note:
[0025] of the Specification recites “The first file 111 is in compliance with a particular format (e.g., an industry standard format), such as an inventory availability format, a construction parts format, or a software components list format”.  However, the specification nor the claims defined any particular format.  Therefore, under BRI, “inventory availability format” is interpreted as format with specific arrangement associated with the data/ file/element.

Response to Arguments
Applicant's arguments filed on 12/09/2021 have been fully considered but they are not persuasive. 
Applicant argues Conzola in view of Tapley do not disclose the amended limitation.
Examiner respectfully disagrees.
As indicated above in the Examiner’s Note, Applicant argues that “inventory availability format” is a “standard format”, without much claimed definition of the particular format.  Therefore, under BRI, “inventory availability format” is interpreted as format with specific arrangement associated with the data/ file/element.  
as shown in Fig. 2 and [0031] of Conzola, receiving and displaying in UI 104 a first list of items including a plurality of elements/items, such as “Event Log”) complying with an inventory availability format that precludes the first file from including indications of linkages between the plurality of elements ([0026] of Conzola, linkage is connected between elements with acceptable properties, otherwise the link is invalided [0036] of Conzola “Connections between any two items may not always be feasible, as some components or tasks may have nothing in common with one another, i.e., not all potential linkages are valid linkages. These types of irrelevant or invalid linkages may be visually indicated so that the user is aware that a linkage is not applicable” hence, some linkages between items are not valid and is absent.  As shown in Fig. 2 and [0031] of Conzola, the multiple elements of first file, which are all the elements display, initially does not have any indication of linkages between any of the elements)
Further, Applicant argues that Conzola does not disclose amended limitation in claim 2, specifically that Conzola does not disclose having both the first file (no item linkages) and the package file (indicating item linkages between items in the first file) are received, then a GUI is generated based on both of those file.  Here, based on the definition of “package file” in the Current Specification, package file indicating linkage between multiple elements of the first file and the claim requires that the second file included this linkage information based on information includes the first file, so the second file includes linkage information, and the linkage information includes the first file.  That is exactly what Conzola teaches.  Conzola’s first file includes a plurality of elements such as “fans” and “event log”, where there is linkage created for the package file as the second file.  This aggregated display of the linkage between “fans” and “event log” includes the first file (which has elements “fans” and “event log”).
Here, Conzola discloses the second file includes a package file generated based on information includes the first file. ([0004] of current Specification recites “A package file generator of a first device generates a package file indicating linkage between multiple elements of the first file”.  (as shown in Fig. 8 and [0042] of Conzola, after multiple elements of the first file are linked, such as “fans” and “Event Log”, a second file indicates linkage between these two elements in an aggregated display 800, such as element “fan 01” is linked with “severity” element of the “event log”, hence second file is a package file that is generated based on the linkage of elements in the first file)
Therefore the cited references disclose the limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conzola et al (US 20120151418 A1) in view of Tapley (US 20150149298 A1).
 	Referring to claim 1, Conzola discloses a method comprising: 
receiving, at a device, a first file including a plurality of elements (as shown in Fig. 2 and [0031] of Conzola, receiving and displaying in UI 104 a first list of items including a plurality of elements/items, such as “Event Log”) complying with an inventory availability format that precludes the first file from including indications of linkages between the plurality of elements ([0026] of Conzola, linkage is connected between elements with acceptable properties, otherwise the link is invalided [0036] of Conzola “Connections between any two items may not always be feasible, as some components or tasks may have nothing in common with one another, i.e., not all potential linkages are valid linkages. These types of irrelevant or invalid linkages may be visually indicated so that the user is aware that a linkage is not applicable” hence, some linkages between items are not valid and is absent.  As shown in Fig. 2 and [0031] of Conzola, the multiple elements of first file, which are all the elements display, initially does not have any indication of linkages between any of the elements)
receiving, at the device, a second file that indicates linkage between multiple elements of the first file; (as shown in Fig. 8 and [0042] of Conzola, after multiple elements of the first file are linked, such as “fans” and “Event Log”, a second file indicates linkage between these two elements in an aggregated display 800, such as element “fan 01” is linked with “severity” element of the “event log”)
generating, at the device, a graphical user interface (GUI) indicating the linkage between the multiple elements of the first file based on the first file and the second file, ([0035] and Figs. 6 and 7 of Conzola, when an linkage between items are established, e.g., linkage between “fan” and “event log” as second file, which indicates the linkage of the elements of the first file) wherein the GUI includes to initiate performance of an aggregate operation on the multiple elements to generate an updated version of the first file that is in compliance with the inventory availability format; ([0035] and Figs. 6 and 7 of Conzola, when an linkage between items are established, e.g., linkage between “fan” and “event log”, initiate aggregated report associating the elements of fan and event log together, as shown in Box 720 and [0041] and further, [0031] and [0035] and Fig. 6 of Conzola, where the bus 206 through visual link 600 indicates link between multiple elements of the items in the UI 104, based on the first file and the second file being able to be linked and aggregated for the combined information.   Further, as shown in Fig. 8 and [0042] of Conzola, contiguously display linked elements, where the first element is displayed under “component name” and second element is displayed under “Event ID”.  Hence the “generate” is a result of aggregated combined information between two files) and 
providing the GUI from the device to a display.  (Fig. 8 and [0042] of Conzola, providing a popup display showing the linkages between elements to display)
Conzola does not specifically disclose “at least one option that is selectable” for selection of aggregation operation and “the first file represented in a markup language”.
However, Tapley discloses “at least one option that is selectable” for selection of aggregation operation because [0100]-[0102] of Tapley allow the user to select a button to active adding related items into shopping cart so the user can check out of the shopping cart with all the aggregated items together.
Further, Tapley further disclose the first file represented in a markup language and complying with an inventory availability format ([0114] of Tapley, the applications are written in markup language such as HTML5).
Conzola and Tapley are analogous art because both references concern making connections between related products that shares common properties.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Conzola’s linkage between different commonly related items with recommending related items in a markup language as taught by Tapley because doing so to allow the list that links between elements to be executed across different application platforms.

Referring to claim 2, Conzola and Tapley disclose the method of claim 1, wherein the second file includes a package file generated based on information includes the first file. ([0004] of current Specification recites “A package file generator of a first device generates a package file indicating linkage between multiple elements of the first file”.  (as shown in Fig. 8 and [0042] of Conzola, after multiple elements of the first file are linked, such as “fans” and “Event Log”, a second file indicates linkage between these two elements in an aggregated display 800, such as element “fan 01” is linked with “severity” element of the “event log”, hence second file is a package file that is generated based on the linkage of elements in the first file)
Referring to claim 4, Conzola and Tapley disclose the method of claim 1, wherein performing the aggregate operation includes displaying the multiple elements contiguously. (Fig. 8 and [0042] of Conzola, providing a popup display showing the linkages between elements to display as an aggregated display) 	Referring to claim 5, Conzola and Tapley disclose the method of claim 1, wherein performing the aggregate operation includes generating a purchase order based on the multiple elements.  ([0057] of Tapley, user can add items to order and purchase the aggregated list of items) 	Referring to claim 6, Conzola and Tapley disclose the method of claim 1, further comprising: 
performing a determination that the second file indicates that each of a first element identifier of a first element of the plurality of elements and a second element identifier of a second element of the plurality of elements is associated with a package identifier of a package; (Fig. 7 and [0041] of Conzola, where performing the linkage of two group of elements, such as [0035] and Figs. 6 and 7 of Conzola, when an linkage between items are established, e.g., linkage between “fan” and “event log”, where the first element identifier, e.g., “Event ID” under “Event Log” package identifier of a package and second element identifier, e.g., “Fan 02” out of a plurality of elements under “Fans” package identifier of a package) and 
Fig. 7 and [0041] of Conzola, where performing the linkage of two group of elements) 	Referring to claim 7, Conzola and Tapley disclose the method of claim 1, further comprising: 
performing a determination that the second file indicates that each of a first value of a first attribute and a second value of the first attribute is associated with a package identifier of a package, wherein each of the plurality of elements includes the first attribute; ([0029] of Conzola, property of elements may represent various attributes, events, actions, etc.. and the elements are shown Fig. 7 and [0041] of Conzola, where performing the linkage of two group of elements, such as [0035] and Figs. 6 and 7 of Conzola, when an linkage between items are established, e.g., linkage between “fan” and “event log”, where the first element identifier, e.g., “Event ID” under “Event Log” package identifier of a package and first attribute of the element Event ID can be “0x23455c1” as shown in Fig. 8 and second attribute of the element can be “0x894420”) and 
generating, based on the determination, the GUI to indicate that the package includes one or more first elements of the plurality of elements and one or more second elements of the plurality of elements, wherein the first attribute of each of the one or more first elements has the first value, and wherein the first attribute of each of the one or more second elements has the second value. ([0035] and Figs. 6-8 of Conzola, when an linkage between items are established, e.g., linkage between “fan” and “event log”, where the first element identifier, e.g., “Event ID” under “Event Log” package identifier of a package and first attribute of the element Event ID can be “0x23455c1” as shown in Fig. 8 and second attribute of the element can be “0x894420) 	Referring to claim 8, Conzola and Tapley disclose the method of claim 1, further comprising: 
[0071] of Tapley, the system determines whether the items falls below a threshold number before placing an order) and generating, based on the determination, the GUI to indicate that the package includes at least the threshold number of elements. ([0071] of Tapley, dynamically display current inventory, such as number of items, and if the number is below threshold, then order, otherwise don’t order) 	Referring to claim 10, Conzola and Tapley disclose the method of claim 1, further comprising: 
performing a determination that the second file indicates that a comment is associated with a package identifier of a package; and generating, based on the determination, the GUI to indicate that the comment is associated with the package.  (Fig. 8 and [0042] of Conzola, providing a popup display with comments associated with establishing the linkages between elements to display) 	Referring to claim 18, Conzola discloses a device comprising: 
a first input interface configured to receive a first file from a first device, the first file including a plurality of elements, (as shown in Fig. 2 and [0031] of Conzola, receiving and displaying in UI 104 a first list of items including a plurality of elements/items, such as “Event Log”) wherein the first file complies with an inventory availability format that precludes the first file from including indications of linkages between the plurality of elements ([0026] of Conzola, linkage is connected between elements with acceptable properties, otherwise the link is invalided [0036] of Conzola “Connections between any two items may not always be feasible, as some components or tasks may have nothing in common with one another, i.e., not all potential linkages are valid linkages. These types of irrelevant or invalid linkages may be visually indicated so that the user is aware that a linkage is not applicable” hence, some linkages between items are not valid and is absent.  As shown in Fig. 2 and [0031] of Conzola, the multiple elements of first file, which are all the elements display, initially does not have any indication of linkages between any of the elements)
a second input interface configured to receive a second file from a second device, (as shown in Fig. 3 and [0032] of Conzola, receiving and displaying in UI 104 a second list of items including a plurality of elements/items, such as “fans” where the list of items, e.g., first list of file “event log” can be expanded into a list of items such as “severity”, “date”, “event ID” etc… and second list of files, e.g., “fans” can be expanded into list of items such as “fan01” “fan02”, “fan03” etc… as shown in Fig. 7and [0041]) the second file indicating linkage between multiple elements of the first file; ([0031] and [0035] and Fig. 6 of Conzola, where the bus 206 through visual link 600 indicates link between multiple elements of the items in the UI 104) and 
a processor (Fig. 10, processor 1004) configured to: 
generate a graphical user interface (GUI) indicating the linkage between the multiple elements of the first file based on the first file and the second file, ([0031] and [0035] and Fig. 6 of Conzola, where the bus 206 through visual link 600 indicates link between multiple elements of the items in the UI 104 and [0035] and Figs. 6 and 7 of Conzola, when an linkage between items are established, e.g., linkage between “fan” and “event log” as second file, which indicates the linkage of the elements of the first file) wherein the GUI includes at least one option that is selectable to initiate performance of an aggregate operation on the multiple elements to generate an updated version of the first file that is in compliance with the inventory availability format; ([0035] and Figs. 6 and 7 of Conzola, when an linkage between items are established, e.g., linkage between “fan” and “event log”, initiate aggregated report associating the elements of fan and event log together, as shown in Box 720 and [0041] and further, [0031] and [0035] and Fig. 6 of Conzola, where the bus 206 through visual link 600 indicates link between multiple elements of the items in the UI 104, based on the first file and the second file being able to be linked and aggregated for the combined information.   Further, as shown in Fig. 8 and [0042] of Conzola, contiguously display linked elements, where the first element is displayed under “component name” and second element is displayed under “Event ID”.  Hence the “generate” is a result of aggregated combined information between two files) and provide the GUI from the device to a display. (Fig. 8 and [0042] of Conzola, providing a popup display showing the linkages between elements to display)
Conzola does not specifically disclose “at least one option that is selectable” for selection of aggregation operation and “the first file represented in a markup language.”
However, Tapley discloses “at least one option that is selectable” for selection of aggregation operation because [0100]-[0102] of Tapley allow the user to select a button to active adding related items into shopping cart so the user can check out of the shopping cart with all the aggregated items together.
Tapley further disclose the first file represented in a markup language and complying with an inventory availability format ([0114] of Tapley, the applications are written in markup language such as HTML5).
Conzola and Tapley are analogous art because both references concern making connections between related products that shares common properties.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Conzola’s linkage between different commonly related items with recommending related items in a markup language as taught by Tapley because doing so to allow the list that links between elements to be executed across different application platforms.

Referring to claim 19, Conzola and Tapley disclose the device of claim 18, wherein performing the aggregate operation includes generating a purchase order based on the multiple elements.  ([0057] of Tapley, user can add items to order and purchase the aggregated list of items)as shown in Fig. 8 and [0042] of Conzola, contiguously display linked elements, where the first element is displayed under “component name” and second element is displayed under “Event ID”)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Conzola et al (US 20120151418 A1) in further view of Tapley (US 20150149298 A1) and in further view of Berkowitz et al (US 20120265744 A1). 	Referring to claim 3, Conzola and Tapley disclose the method of claim 1.  Conzola and Tapley do not specifically disclose “wherein the markup language includes an extensible markup language (XML).”
However, Berkowitz discloses the database tree structure supports XML interface.  [0064] of Berkowitz.
Conzola and Tapley and Berkowitz are analogous art because both references concern making connections between related products that shares common properties.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Conzola’s linkage between different commonly related items with recommending related items in a markup language as taught by Tapley and using xml interface to make the semantic tree data structure taught by Berkowitz because doing so to providing an efficient storage of information by using NVSI tree structure.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Conzola et al (US 20120151418 A1) in further view of Tapley (US 20150149298 A1) and in further view of Walker et al (US 20150193860 A1).
Referring to claim 9, Conzola and Tapley disclose the method of claim 1, further comprising: 
performing a determination that the second file indicates that a first threshold total of a first attribute and a second threshold total of the first attribute are associated with a package identifier of a package, wherein each of the plurality of elements includes the first attribute, and wherein a total value corresponds to a sum of values of the first attribute; ([0100] of Tapley, total order value is displayed in a shopping based on, for example, [0071] of Tapley, dynamically display current inventory, such as number of items, and if the number is below threshold, then order, otherwise don’t order, where each item that needs to be order has a value, and there are different items to be monitored, e.g., soda, milk, etc as shown in Fig. 2F of Tapley).
Conzola and Tapley do not specifically disclose “generating, based on the determination, the GUI to indicate that the package includes the total value that is greater than or equal to the first threshold total and less than or equal to the second threshold total” because the references do not specifically disclose a searchable range of aggregated order for the items.
However, Walker discloses generating, based on the determination, the GUI to indicate that the package includes the total value that is greater than or equal to the first threshold total and less than or equal to the second threshold total because Walker discloses a way for the buyer to perform search of inventory production based on the aggregated value assigned to each of the inventory product characteristic and allow the buyers to filter the product by the aggregated score, within an acceptable range, which is greater and lesser than a certain number of the score.  [0024] of Walker.
Conzola and Tapley and Walker are analogous art because both references concern making connections between related products that shares common properties.  Accordingly, it would have been .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pastore (US 20160292760 A1):	A system and method for automatically generating a roofing plan with cost estimation are disclosed. A particular embodiment includes: generating, by use of a data processor, a user interface on a client device for prompting a user to enter a plurality of job parameter inputs, the job parameter inputs including a product selection based on product information received from a plurality of product sources; generating, by use of the data processor, a roofing plan with cost estimation based on the job parameter inputs, the roofing plan including elements from the plurality of job parameter inputs and dynamically computed elements; generating a bid that corresponds to the generated roofing plan; and generating a contract that corresponds to the generated roofing plan. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145